WOODLEY, Judge
(Dissenting).
My view as to the want of authority in this court to remit all or a part of the sum specified in a forfeited bond is expressed in our original opinion.
Art. 437 C.C.P. provides that the judgment shall be made final against the principal and his sureties “for the amount in which they are respectively bound.” I know of no rule of law under which such a judgment may be held to be “excessive.” I am unable to agree that the rules governing remittitur (Rules 439, 440 R.C.P.) are applicable.